OPINION — AG — ** ** LICENSE — FISHING ** ON A NUMBER OF STREAMS, SO CALLED ' LOW WATER DAMS ' HAVE BEEN CONSTRUED. THESE DAMS HAVE BEEN PLACED ACROSS NATURAL STREAMS AND ARE BETWEEN 12 AND 18 INCHES HIGH AND TWENTY FEET WIDE. IS A 'BODY' CREATED BY THE THE DAM AN ARTIFICIAL LAKE WITHIN THE MEANING OF 29 Ohio St. 201 [29-201] (OBTAINING A FISHING LICENSE) ? — NEGATIVE, IT IS NOT A LAKE OR POND WITHIN THE DEFINITION OF 29 Ohio St. 201 [29-201] CITE: 29 Ohio St. 201 [29-201](A), 29 Ohio St. 201 [29-201](B) (RICHARD M. HUFF)